DEATILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 2/8/21, claims 1, 3, 5-17 are currently pending in the application, with claims 7-17 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0035294 Al), in view of Lee et al. (WO 2015/016643 Al).
Kim teaches high quality superabsorbent polymers showing a low water content and excellent properties and enabling one to expect an energy saving effect in a drying process (Ab.), said polymers prepared from ethylenically unsaturated monomers, such as acrylic acid or salt thereof [0030-0031], nonreactive fine particles, such as laponite in an amount of 0.1 to 10% by weight with respect to the total weight of the composition [0018-0023], and a crosslinker [0034]. Examples 1, 2, 5 and 6 are drawn to superabsorbent polymers prepared by polymerizing acrylic acid and polyethylene glycol diacrylate in the presence of laponite and caustic soda (NaOH) (i.e. acrylic acid must be at least partially neutralized), and surface crosslinking the same to prepare surface-treated polymer particles [0054-0058]. It is noted that Kim teaches SAP particles prepared by a similar process as disclosed in the specification (PGPUB-[0090]).
The prior art fails to disclose the superabsorbent polymers as having the claimed pH and properties in terms of CRC, AUL and ammonia removal efficiency (claims 1, 5, 6).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to Lee reference, it is noted that the WIPO publication is relied upon for date purposes. US 9,950,308 is treated as the English equivalent of the non-English WIPO publication and cited herein in the rejection below.
Secondary reference to  Lee teaches superabsorbent polymers obtained by surface crosslinking a base powdery resin using a diol or a glycol-based compound, in which the powdery base polymer is obtained by polymerization of ethylenically unsaturated monomer having acidic groups, which are at least partially neutralized, using two or more kinds of internal crosslinking agents, to provide for a CRC of 28-34 g/g, AUL at 0.9 psi of 19 g/g or more (col. 2, lines 30-44, col. 4, lines 8-14, 39-49), wherein the ethylenically unsaturated monomers may be neutralized at about 50 mol% or more, about 60 mol% or more, to more effectively achieve the disclosed physical properties (col. 6, lines 54-61), wherein the two or more crosslinking agents may be a combination of multifunctional (meth)acrylates (col. 9, lines 6-27, reference claims). Given the teaching in Lee that a CRC of less than 28 g/g reduces the water retention capacity of a diaper (col. 4, lines 8-15), the teaching on AUL at 0.9 psi of 18g/g or more as providing for higher absorbency under load (col. 4, lines 39-44), and that ethylenically unsaturated monomers when neutralized at about 50 mol% or more or about 60 mol% or more provides to effectively achieve the disclosed physical properties (col. 6, lines 54-61), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify Kim’s superabsorbent polymers containing laponite, with two or more kinds of internal crosslinking agents and to neutralize of the acidic monomers to a degree of 50 mol% or 60 mol% or 70% or more as prescribed by Lee et al., so as to provide for an advantageous CRC of 28-34 g/g, AUL at 0.9 psi of 19g/g or more (i.e. including 20 g/g or more) in Kim’s polymers. Additionally, a skilled artisan would reasonably expect such a modification to provide for the claimed (1) pH because pH is directly related to the degree of neutralization of acidic groups in the polymer and (2) CRC, AUL and ammonia removal efficiency, on the basis that the resultant superabsorbent particles will have the same composition as in the claimed invention, absent evidence to the contrary (claims 1, 5 and 6).
With regard to claim 3, Lee teaches the ethylenically unsaturated monomers may be neutralized at about 50 mol% or 60 mol% or more to more effectively achieve the disclosed physical properties (col. 6, lines 54-61).

Response to Arguments
In the amendment dated 2/8/21, limitations from previously presented claim 2 are incorporated into claim 1. Examiner has relied on previously presented Kim-Lee combination in the rejections set forth herein above, while withdrawing the previously presented rejections based on Sun-Herfert combination due to the cumulative nature of rejections. Applicant’s arguments have been duly considered but are not deemed persuasive for the following reasons:
Applicant’s Arguments:
Missing Element - pH of 5.3 to 6.0
The Office admits that all cited references are silent as to pH. (See pages 4 and 6-7). The Office alleges that because the cited references disclose a degree of neutralization “a skilled artisan would reasonably expect.. .a pH in the range of 5.3 to 6.0, absent evidence to the contrary”. (See page 4 of the Office Action).
The present application provides evidence to the contrary. Contrary to the Office’s assertion, pH is a parameter which is distinct from degree of neutralization. As the present application teaches, while degree of neutralization can affect pH, pH is also affected by other factors such as addition of acid after surface crosslinking. (See paragraphs [0081]-[0082] of the published specification). Thus, a corresponding pH range would not necessarily flow from the disclosed range of degree of neutralization. This is demonstrated by the Examples of the present application.

    PNG
    media_image1.png
    348
    511
    media_image1.png
    Greyscale

As summarized in Table 1 above, both Example 3 and Comparative Example 4 have the same degree of neutralization of 73%. However, Example 3 has a pH within the claimed range while Comparative Example 4 does not.
Further, it can be observed from Table 1 that only when the inorganic material (laponite) is added and the claimed pH is present can it be assured that the SAP shows high CRC and high ammonia removal efficiency. When the inorganic material is present but the pH is outside the claimed range, at least one of CRC and ammonia removal efficiency falls outside the claimed range. (See Comparative Examples 3 and 4). Accordingly, Applicant respectfully submits that the cited art cannot be expected to teach or suggest a SAP having an appropriate ammonia removal efficiency given that they are silent as to pH. For at least this reason, Applicant respectfully requests withdrawal of the obviousness rejections.

Examiner’s Response: Considering the data in TABLE 1, the following points are noted:
Inv. Example 1 against Comp. Example 2 constitutes approximate back-to-back comparison, discounting the minor difference in pH, with only variable being laponite. This comparison shows the criticality of laponite in Example 1 in providing for the claimed properties, and also establishes that laponite does not alter the pH substantially.
pH in Inv. Example 3 is adjusted by addition of citric acid.
Inv. Example 1 and Inv. Example 2 may be compared against Comp. Example 3 and Comp. Example 4, and Inv. Example 3 may be compared against Comp. Example 4. Such comparisons establish the criticality of pH, i.e. a pH of 5.29 or a pH of 6.1 does not provide for claimed properties, where as a pH of 5.4 or 5.60 or 5.63, i.e. a pH of at best 5.4-5.63 provides for claimed properties.
Thus, based on the data in TABLE 1, it may be concluded that (1) when inorganic material, i.e. laponite, is added in an amount as in Examples 1 or 2 or 3, i.e. in an amount of 0.5 part by weight per 100 parts by weight of the base resin powder, and (2) the pH is maintained between 5.4 to 5.63, the resultant composition comprising laponite and the superabsorbent polymer provides for the claimed properties as recited in claim 1. In this regard, Lee teaches SAP particles may be neutralized to 50 mol% or 60 mol% or 70 mol% or more to effectively achieve the disclosed physical properties (col. 6, lines 54-61), i.e. the explicitly disclosed mol% encompasses the degree of neutralization of Inv. Examples 1 and 2 and range recited in claim 2, and therefore, a skilled artisan would reasonably expect a neutralization within the range of 55-70 mol% to provide for the claimed pH. Additionally, the primary reference to Kim teaches an inorganic filler, such as laponite, content within the range of 0.1 to 10 wt.%. Thus, the Kim-Lee combination obviates compositions comprising a crosslinked base resin powder, laponite in amount between 0.1-10 wt.%, and a pH as recited in claim 1, and would reasonably be expected to have a CRC and AUL as taught by Lee, and also the claimed ammonia removal efficiency on the basis that such compositions would include the same components as recited in claim 1. In direct contrast to claim 1, Applicant’s data only establishes unexpected results (in terms of the three properties) for SAP containing laponite at 0.5 part by wt. per 100 parts by wt. of base resin powder, and a pH of 5.4 to 5.63.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762